21-10699-dsj         Doc 72      Filed 06/15/21 Entered 06/15/21 09:00:41           Main Document
                                               Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
                    In the Matter                              :   Chapter 7
                                                               :   Case No. 21-10699 (DSJ)
                          -of-                                 :
                                                               :
KOSSOFF PLLC,                                                  :
                                                               :
                                            Debtor.            :
                                                               :
-------------------------------------------------------------- X

               ORDER AUTHORIZING CHAPTER 7 INTERIM TRUSTEE TO
               RETAIN TOGUT, SEGAL & SEGAL LLP AS HIS ATTORNEYS

                 Upon the application (the “Application”) of Albert Togut, not individually but

solely in his capacity as the Chapter 7 Interim Trustee (“Trustee”) herein, for authority to retain

Togut, Segal & Segal LLP (the “Togut Firm”) as his attorneys in connection with his

administration of the estate of Kossoff PLLC (the “Debtor”), pursuant to section 327(d) of the

Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local

Bankruptcy Rule 2014-1; and upon the Affidavit of Neil Berger, Esq. furnished in compliance

with the Local Rules of this Court; and it appearing that the attorneys employed by the Togut

Firm are duly admitted to practice in this Court, that the Togut Firm represents no interests

adverse to the Debtor’s estate and that the employment of the Togut Firm is necessary and in the

best interest of the estate; and notice pursuant to Local Rule 9074-1(b) having been given; and

no objections to the relief requested having been filed; and the United States Trustee having no

objection to the entry of this Order; and reasonable cause appearing therefore; and no further

notice thereof being required, it is
21-10699-dsj        Doc 72       Filed 06/15/21 Entered 06/15/21 09:00:41                     Main Document
                                               Pg 2 of 3



                 ORDERED that the Trustee be, and hereby is, authorized to employ the Togut

Firm as his attorneys in connection with the Debtor’s estate, pursuant to section 327(d) of the

Bankruptcy Code to perform legal Services,1 including, but not limited to

                     a. assisting the Trustee to identify, marshal and liquidate the Debtor’s
                        assets;
                     b. investigating the financial affairs of the Debtor and initiating
                        appropriate avoidance and other claims in favor of the Debtor’s
                        estate, if any;
                     c. commencing contested matters, where necessary, to avoid and
                        recover transfers that were made by the Debtor prior to the Petition
                        Date; and
                     d. initiating and litigating claim objections where a purpose would be
                        served; and it is further
                 ORDERED, that ten business days prior to any increases in the Togut Firm’s

rates for any individual employed by the Togut Firm and retained by the Trustee pursuant to

Court order, the Togut Firm shall file a Supplemental Affidavit with the Court setting forth the

basis for the requested rate increase pursuant to 11 U.S.C. §330(a)(3)(F), and parties in interest,

including the United States Trustee, retain all rights to object to or otherwise respond to any rate

increase on all grounds including, but not limited to, the reasonableness standard under section

330 of the Bankruptcy Code; provided, however, that supplemental affidavits are not required

for rate increases effective on or after the date that the Trustee submits the Trustee’s Final Report

to the United States Trustee; and it is further

                 ORDERED that for cause shown in the Application, the retention of the Togut

Firm shall be effective nunc pro tunc to May 12, 2021; and it is further

                 ORDERED that all compensation to be received by the Togut Firm for services

rendered to the Trustee shall be subject to proper written application for compensation in

1
    Capitalized terms which are not defined herein shall have the meanings ascribed to them in the Application.

                                                    2
21-10699-dsj      Doc 72       Filed 06/15/21 Entered 06/15/21 09:00:41      Main Document
                                             Pg 3 of 3



accordance with sections 330 and 331 of the Bankruptcy Code, and shall be paid pursuant to

further Order of this Court.


DATED: New York, New York
       June 15, 2021
                                               s/ David S. Jones
                                            HONORABLE DAVID S. JONES
                                            UNITED STATES BANKRUPTCY JUDGE


NO OBJECTION:

WILLIAM K. HARRINGTON
UNITED STATES TRUSTEE
By:

/s/ Andrew Velez-Rivera
ANDREW VELEZ-RIVERA, ESQ.
TRIAL ATTORNEY




                                            3
